Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00705-CV
____________
 
STEPHEN M. MALCHESKI, Appellant
 
V.
 
CINDY LEE SMITHE, Appellee
 

 
On
Appeal from the County Civil Court at Law No. 3
Harris
County, Texas
Trial
Court Cause No. 733,209
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 10, 2002.
On December 11, 2002, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).